Citation Nr: 1548826	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-18 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD) and if so, whether service connection for an acquired psychiatric disorder, to include PTSD, is warranted.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Caroline Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

The Board notes that, regardless of the determination reached by the RO in March 2011 with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board also notes that, although the Veteran filed a claim for service connection for PTSD, the medical evidence of record documents other psychiatric diagnoses.  The Board has therefore recharacterized the reopened claim as stated on the title  page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record). 

The issue of whether service connection for an acquired psychiatric disability to include PTSD is warranted is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Service connection for PTSD was initially denied in a December 2007 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within one year of notification and the decision is final.

2.  New evidence submitted since the December 2007 denial relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim for service connection. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's initial claim for service connection for PTSD was denied by a December 2007 rating decision.  The Veteran did not appeal the rating decision,  nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable probability of substantiating the claim.  38 C.F.R. § 3.156(a).  "New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1993).

Service connection for PTSD was initially denied because the Veteran had not been diagnosed with PTSD.  Evidence added to the record since December 2007 includes VA and private treatment records from 2009 onwards, some of which contain diagnoses of PTSD.

This evidence is "new" as it was not previously submitted to agency decision makers.  Some of it is also "material" as it relates to an unestablished fact necessary to substantiate the Veteran's claim; namely, a diagnosis of PTSD.  Accordingly, the claim for service connection for PTSD is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The underlying claim is addressed in the remand portion of this decision.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened, and to that extent only, the appeal is granted.


REMAND

The Board finds that additional development is necessary prior to appellate review of a claim for service connection for an acquired psychiatric disorder, to include PTSD.

During the Veteran's two VA examinations, the examiners stated that he did not suffer from PTSD, but that he had an anxiety disorder due to alcohol abuse, or a personality disorder that is his primary problem in functioning.  However, the Veteran's VA treatment records show one diagnosis of PTSD in August 2010, while a November 2010 report notes he has an anxiety disorder.  The Veteran submitted an April 2014 assessment from a private examiner, who initially stated that the Veteran suffers from an anxiety disorder caused by his service connected foot disability, then later stated the anxiety disorder is aggravated by the foot disability.  However, the rationale provided was not sufficient in light of the other evidence of record attributing his condition to other factors including alcohol abuse and personality disorder, nor did the statement regarding aggravation provide sufficient information.  

In this regard, service connection may be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47   (Fed. Cir. 2002).  Pursuant to 38 C.F.R. § 3.310 (2015), service connection may not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2015).

Accordingly, the Board finds that a new examination with opinion is warranted.

Additionally, notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) has not been provided with respect to a claim for secondary service connection, and should be provided on remand. 

Additionally, at the 2011 VA examination, the Veteran stated he now receives Social Security benefits.  It is unclear whether such benefits were awarded based  on the Veteran's age versus being awarded for a disability.  On remand, the AOJ should clarify the type of benefits he receives from Social Security.  If he is in receipt of such benefits due to disability, the Veteran should be asked to specify the disability or disabilities upon which the benefits are based and if relevant to this claim, such records should be requested. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice that advises the Veteran of the information or evidence needed to substantiate a claim for service connection for an acquired psychiatric disability on a secondary basis.

2.  Associate updated VA treatment records with the claim file.

3.  Clarify the type of benefits the Veteran receives from Social Security.  If he is in receipt of such benefits due to disability, the Veteran should be asked to specify the disability or disabilities upon which the benefits are based and if relevant to this claim, such records should be requested and associated with the claim file.

4.  Schedule the Veteran for a VA psychiatric examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.  Following review of the claims file and examination       of the Veteran, the examiner should respond to the following:

(a)  Provide diagnoses for all psychiatric disorder identified. 

(b)  For any psychiatric disorder diagnosed during the course of the claim (other than a personality disorder), is it at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise related to service?  Please explain why or why not.  In addressing whether any identified psychiatric disorder arose during or is related to service, the examiner should specifically discuss the diagnosis of chronic PTSD with delayed onset issued by a VA care provider in August 2010, the diagnosis of anxiety disorder related to military stressors issued by a VA care provider in November 2011, the diagnosis of a personality disorder issued by the VA examiner in February 2011, and the diagnosis of anxiety disorder issued by a private care provider in April 2014.

(c)  If the Veteran does not suffer from a psychiatric disorder that arose in or is related to service, is it at least as likely as not that the Veteran's psychiatric disability (other than a personality disorder) was caused by his service-connected bilateral foot calluses status post arthrodesis, to include pain therefrom?   The examiner should explain why or why not.  The examiner should address the private psychologist's 2014 opinion stating that the Veteran's anxiety disorder was caused by his foot disability. 

(d)  If not caused by the service-connected bilateral      foot disability, is it at least as likely as not that the Veteran's psychiatric disability is permanently worsened beyond natural progression (as opposed to temporary exacerbation of symptoms) by his service-connected bilateral foot disability?  The examiner should address the private psychologist's 2014 opinion stating that the Veteran's anxiety disorder was aggravated by his foot disorder.  The examiner should provide the rationale for the opinion provided.

(e)  If the examiner finds that the Veteran's psychiatric disability was permanently worsened beyond normal progression (aggravated) by his service-connected bilateral foot disability, the examiner should attempt  to determine the baseline level of the psychiatric disability before aggravation and the degree of worsening attributable to the bilateral foot disability.  The examiner should provide the rationale for the opinions provided. 
	
5.  After completing the requested actions, and any additional development deemed warranted, the AOJ should readjudicate the claim for service connection      for PTSD/acquired psychiatric disorder, to include as secondary to service-connected foot disability.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


